Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 1 of 13 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JOSHUA WERTHEIM,

      Plaintiff,

v.                                    CASE NO.:

JAMES F. POTTER,
In his Official Capacity As
Sheriff of DeSoto County,

    Defendant.
____________________________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Joshua Wertheim, by and through undersigned counsel, brings

this action against Defendant, James F. Potter, in his Official Capacity as Sheriff

of DeSoto County, and in support of his claims states as follows:

                        JURISDICTION AND VENUE

      1.    This is an action for violations of the Family and Medical Leave Act

of 1993, as amended, 29 U.S.C. § 2601 et seq. (“FMLA”) and the Florida Civil

Rights Act of 1992, as amended (“FCRA”), Fla. Stat. § 760.01 et seq.

      2.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331

and 29 U.S.C. § 2601 et seq.

      3.    Venue is proper in the Middle District of Florida, because all of the

events giving rise to these claims occurred in DeSoto County, Florida.
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 2 of 13 PageID 2




                                    PARTIES

      4.    Plaintiff is a resident of Sarasota County, Florida, and he worked as

General Counsel in DeSoto County for Defendant.

      5.    Defendant is sued in his Official Capacity as Sheriff of DeSoto

County, Florida.

                          GENERAL ALLEGATIONS

      6.    This is an action to recover damages suffered by Plaintiff while

employed by Defendant, when Defendant interfered with Plaintiff’s rights under

the FMLA and retaliated against Plaintiff for exercising these same rights.

      7.    At the time of these events, Plaintiff was an employee of Defendant,

and he worked at least 1250 hours in the 12 months preceding his request for

leave under the FMLA.

      8.    Thus, Plaintiff is an “eligible employee” within the meaning of the

FMLA, 29 U.S.C. § 2611(2).

      9.    Defendant is an “employer” within the meaning of the FMLA, 29

U.S.C. § 2611(4).

      10.    At all times material hereto, Defendant employed fifteen (15) or

more employees. Thus, Defendant is an “employer” within the meaning of the

FCRA, Fla. Stat. § 760.02(7).

      11.   Plaintiff has satisfied all conditions precedent, or they have been

waived.



                                     2
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 3 of 13 PageID 3




      12.     Plaintiff has retained the undersigned attorneys and agreed to pay

them a fee.

      13.     Plaintiff requests a jury trial for all issues so triable.

                                             FACTS

      14.     Plaintiff began working for Defendant as General Counsel on or

around October 2018.

      15.     On or around March 27, 2020, Plaintiff suffered from a medical

condition that qualified as a serious health condition within the meaning of the

FMLA.

      16.     Plaintiff’s disability also qualified as a handicap under the FCRA,

and as such, Plaintiff is a member of a protected class under the FCRA, who

needed a leave of absence or work from home as an accommodation.

      17.     On or about April 8, 2020, Plaintiff submitted proper medical

documentation to Defendant in support of his FMLA leave request to care for

himself.

      18.     On or about April 9, 2020, Defendant approved Plaintiff’s FMLA

request.

      19.     On or about April 11, 2020, Defendant sent a letter to Plaintiff that

attempted to notify him that Defendant considered him a “key employee” under

the FMLA and that it could experience substantial and grievous economic injury,

but made no attempt to say that it had or, most importantly, provide Plaintiff



                                         3
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 4 of 13 PageID 4




with the opportunity to save his job if it was indeed in jeopardy due to an actual

determination of substantial and grievous economic injury.

        20.   After receiving the letter on or about April 11, 2020, Mr. Wertheim

called Defendant’s Human Resources director, Ms. Mares, and asked her

specifically if he was being replaced. Ms. Mares unequivocally indicated that

Plaintiff was not being replaced and that Defendant was not looking for a

replacement. She indicated to Mr. Wertheim something to the effect of “Who are

we going to hire?”

        21.   On or about April 27, 2020, Defendant contacted Plaintiff to retrieve

the Defendant’s vehicle that had been provided to Plaintiff under the guise that

the vehicle was needed “for maintenance.”

        22.   Shortly after Defendant approved Plaintiff’s FMLA request,

Defendant hired a new General Counsel, with less experience and contrary to the

required qualifications for the position, to replace Plaintiff on or about April 27,

2020.

        23.   On April 28, 2020, Defendant informed Plaintiff via letter that

Defendant would be denying Plaintiff to his previous post pursuant to 29 C.F.R. §

825.217, as Defendant claimed Plaintiff was a “key employee” pursuant to the

FMLA regulations. {Referenced and incorporated herein as Exhibit A}.

        24.   However, Defendant’s April 28, 2020, letter to Plaintiff failed to

comply with 29 C.F.R. § 825.219. Specifically, Defendant failed to (1) explain the

basis for the Defendant’s finding that substantial and grievous economic injury

                                      4
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 5 of 13 PageID 5




will result, and (2) provide the employee a reasonable time in which to return to

work, taking into account the circumstances, such as the length of the leave and

the urgency of the need for the employee to return.

      25.    On April 30, 2020, Plaintiff received Defendant’s letter dated April

28, 2020.

      26.    Plaintiff immediately set about to meet with Defendant Sheriff Potter

on May 1, 2020.

      27.    On May 4, 2020, Plaintiff received a denial of his request to meet

with Defendant Sheriff Potter from Undersheriff Colonel James Vitali, allegedly

due to scheduling conflicts for the “foreseeable future.”

      28.    On or about May 5, 2020, Plaintiff’s employment was terminated

and he was unable to receive notice and opportunity to return to work as

provided by the FMLA.

      29.    Plaintiff exercised his rights under the FMLA by requesting

protected FMLA leave.

      30.    By failing to comply with the FMLA’s regulations concerning alleged

“key employees” as well as terminating Plaintiff's employment, Defendant

violated Plaintiff’s rights under the FMLA.

                            COUNT I – FMLA INTERFERENCE

      31.    Plaintiff realleges and readopts the allegations of paragraphs 1-9, 11-

15, and 17-24 of this Complaint, as fully set forth herein.



                                       5
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 6 of 13 PageID 6




      32.    Plaintiff required time off from work to care for himself, because he

suffered from a serious health condition within the meaning of the FMLA,

requiring leave protected under the FMLA.

      33.    By failing to comply with 29 C.F.R. § 825.219 and ultimately

terminating Plaintiff's employment for requesting FMLA leave, Defendant

interfered with Plaintiff’s FMLA rights, in violation of 29 U.S.C. §§ 2614(a)(1)(A)

and 2615(a)(2).

      34.    Defendant’s actions were willful and done with malice.

      35.    Plaintiff was injured due to Defendant’s violations of the FMLA, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             (a)    That this Court enter a judgment that Defendant interfered

                    with Plaintiff’s rights in violation of the FMLA;

             (b)    An injunction restraining continued violation of the FMLA by

                    Defendant;

             (c)    Compensation       for   lost   wages,    benefits,   and   other

                    remuneration;

             (d)    Reinstatement of Plaintiff to a position comparable to

                    Plaintiff’s prior position with back pay plus interest, pension

                    rights and all benefits, or, in the alternative, the entry of a

                    judgment under 29 U.S.C. § 2617(a)(1)(A)(i)(II), against

                    Defendant and in favor of Plaintiff, for the monetary losses

                                        6
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 7 of 13 PageID 7




                    that Plaintiff suffered as a direct result of Defendant’s

                    violations of the FMLA;

             (e)    Front pay;

             (f)    Liquidated Damages;

             (g)    Prejudgment interest on all monetary recovery obtained;

             (h)    All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             (i)    For such further relief as this Court deems just and equitable.

                       COUNT II – FMLA RETALIATION

      36.    Plaintiff realleges and readopts the allegations set forth in

Paragraphs 1-9, 11-15, and 17-24 of this Complaint, as fully set forth herein.

      37.    Plaintiff required time off from work to care for himself, because he

suffered from a serious health condition within the meaning of the FMLA,

requiring leave protected under the FMLA.

      38.    Plaintiff engaged in protected activity under the FMLA by exercising

and/or attempting to exercise his FMLA rights.

      39.    Defendant retaliated against Plaintiff for engaging in protected

activity under the FMLA by not complying with 29 C.F.R. § 825.219(b) and

terminating Plaintiff's employment.

      40.    Defendant’s actions were willful and done with malice.

      41.    Plaintiff was injured by Defendant’s violations of the FMLA, for

which Plaintiff is entitled to legal and injunctive relief.

                                        7
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 8 of 13 PageID 8




     WHEREFORE, Plaintiff demands:

          (a)   That this Court enter a judgment that Defendant retaliated

                against Plaintiff in violation of the FMLA;

          (b)   An injunction restraining continued violation of the FMLA by

                Defendant ;

          (c)   Compensation      for   lost   wages,    benefits,   and    other

                remuneration;

          (d)   Reinstatement of Plaintiff to a position comparable to

                Plaintiff’s prior position with back pay plus interest, pension

                rights and all benefits or, in the alternative, entry of a

                judgment under 29 U.S.C. § 2617(a)(1)(A)(i)(II), against

                Defendant and in favor of Plaintiff, for the monetary losses

                Plaintiff suffered as a direct result of Defendant’s violations of

                the FMLA;

          (e)   Front pay;

          (f)   Liquidated Damages;

          (g)   Prejudgment interest on all monetary recovery obtained;

          (h)   All costs and attorney’s fees incurred in prosecuting these

                claims; and

          (i)   For such further relief as this Court deems just and equitable.




                                   8
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 9 of 13 PageID 9




                            COUNT III – FCRA VIOLATION
                           (HANDICAP DISCRIMINATION)

      42.    Plaintiff realleges and readopts the allegations of paragraphs 1-5, 10-

14 and 16-30 of this Complaint, as though fully set forth herein.

      43.    Plaintiff is a member of a protected class under the FCRA.

      44.    Plaintiff was subjected to disparate treatment on the basis of

handicap, disability, and/or perceived handicap/disability.

      45.    Defendant’s actions were willful and done with malice.

      46.    Plaintiff was injured due to Defendant’s violations of the FCRA, for

which Plaintiff is entitled to legal and injunctive relief.

             WHEREFORE, Plaintiff demands:

             a) A jury trial on all issues so triable;

             b)     That process issue and that this Court take jurisdiction over

                    the case;

             c)     Compensation       for   lost   wages,    benefits,    and      other

                    remuneration;

             d)     Reinstatement of Plaintiff to a position comparable to

                    Plaintiff’s prior position, or in the alternative, front pay;

             e)     Any other compensatory damages, including emotional

                    distress, allowable at law;

             f)     Punitive damages;

             g)     Prejudgment interest on all monetary recovery obtained.


                                        9
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 10 of 13 PageID 10




             h)     All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             i)     For such further relief as this Court deems just and equitable.

                         COUNT IV—FCRA VIOLATION
                  (DENIAL OF REASONABLE ACCOMMODATION)


      47.    Plaintiff realleges and readopts the allegations of Paragraphs 1-5, 10-

14 and 16-30 of this Complaint, as though fully set forth herein.

      48.    Plaintiff has a handicap, or was perceived by Defendant as having a

handicap.

      49.    Defendant failed to provide Plaintiff with a reasonable

accommodation for handicap, and shortly thereafter, terminated Plaintiff’s

employment.

      50.    Defendant’s actions were willful and done with malice.

      51.    Plaintiff was injured due to Defendant’s violations of the FCRA, for

which Plaintiff is entitled to legal and injunctive relief.

             WHEREFORE Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issues and that this Court take jurisdiction over

                    the case;

             c)     An injunction restraining continued violation of        the law

                    enumerated herein;




                                       10
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 11 of 13 PageID 11




            d)     Compensation        for   lost   wages,      benefits,   and    other

                   remuneration;

            e)     Reinstatement of Plaintiff to a position comparable to

                   Plaintiff’s prior position, or in the alternative, front pay;

            f)     Compensatory        damages,     including     emotional   distress,

                   allowable at law;

            g)     Punitive damages;

            h)     Prejudgment interest on all monetary recovery obtained;

            i)     All costs and attorney’s fees incurred in prosecuting these

                   claims; and

            j)     For such further relief as this Court deems just and equitable.

                           COUNT V – FCRA RETALIATION

      52.   Plaintiff realleges and readopts the allegations of paragraphs1-5, 10-

14 and 16-30 of this Complaint, as though fully set forth herein.

      53.   Plaintiff is a member of a protected class under the FCRA.

      54.   Plaintiff engaged in protected activity under the FCRA by requesting

an accommodation.

      55.   Defendant retaliated against Plaintiff for engaging in protected

activity under the FCRA.

      56.   Specifically, Defendant failed or refused to engage in an interactive

discussion about accommodations, and subsequently denied Plaintiff a



                                       11
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 12 of 13 PageID 12




reasonable accommodation that would have permitted Plaintiff to perform all of

the essential functions of Plaintiff’s job with Defendant.

      57.    Defendant’s actions were willful and done with malice.

      58.    Defendant took material adverse action against Plaintiff.

      59.    Plaintiff was injured by Defendant’s violations of the FCRA, for

which Plaintiff is entitled to legal and injunctive relief.

             WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issue and that this Court take jurisdiction over

                    the case;

             c)     That this Court enter a declaratory judgment against

                    Defendant, stating that Defendant retaliated against Plaintiff

                    for exercising rights under the FCRA;

             d)     Compensation       for      lost   wages,   benefits,   and   other

                    remuneration;

             e)     Reinstatement of Plaintiff to a position comparable to

                    Plaintiff’s prior position, with back pay plus interest, pension

                    rights, and all benefits;

             f)     Front pay;

             g)     Any other compensatory damages, including emotional

                    distress, allowable at law;

             h)     Punitive damages;

                                       12
Case 2:21-cv-00509-SPC-NPM Document 1 Filed 07/08/21 Page 13 of 13 PageID 13




            i)     Prejudgment interest on all monetary recovery obtained.

            j)     All costs and attorney’s fees incurred in prosecuting these

                   claims; and

            k)     For such further relief as this Court deems just and equitable.

                            JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues so triable.

      Dated this 8th day of July, 2021.

                                        Respectfully submitted,


                                        /s/ Brandon J. Hill
                                        BRANDON J. HILL
                                        Florida Bar Number: 0037061
                                        Direct Dial: 813-337-7992
                                        AMANDA E. HEYSTEK
                                        Florida Bar Number: 0285020
                                        Direct Dial: 813-379-2560
                                        WENZEL FENTON CABASSA, P.A.
                                        1110 N. Florida Avenue, Suite 300
                                        Tampa, Florida 33602
                                        Main Number: 813-224-0431
                                        Facsimile: 813-229-8712
                                        Email: bhill@wfclaw.com
                                        Email: aheystek@wfclaw.com
                                        Email: aketelsen@wfclaw.com
                                        Attorneys for Plaintiff




                                       13
